                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


COUNCIL ON AMERICAN-ISLAMIC
RELATIONS – CONNECTICUT and MAKE THE
ROAD NEW YORK,

                    Plaintiffs,
                                                      Civil Action No. 3:17-cv-1061-RMS
                         v.

U.S. CITIZENSHIP AND IMMIGRATION                      NOTICE OF APPEARANCE
SERVICES, U.S. CUSTOMS AND BORDER
PROTECTION, and U.S. DEPARTMENT OF
STATE,

                   Defendants.


TO: THE CLERK OF THE COURT AND ALL PARTIES OF RECORD
       I am admitted pro hac vice in the above-named civil action, and I appear in this case as
counsel for Plaintiffs Council on American-Islamic Relations – Connecticut and Make the Road
New York.


Date: October 15, 2019                              Respectfully Submitted,

                                                   /s/ Adam Bates
                                                   Adam Bates
                                                   International Refugee Assistance Project
                                                   One Battery Park Plaza, 4th Floor
                                                   New York, NY 10004
                                                   516-701-4209
                                                   Fax: 929-999-8119
                                                   abates@refugeerights.org
                                                   Counsel for Plaintiffs




                                               1
                                 CERTIFICATE OF SERVICE
        I hereby certify that, on October 15, 2019, a copy of the forgoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


                                                       /s/ Adam Bates
                                                       Adam Bates




                                                  2
